         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA
_____________________________________
Jennifer Lyons                           :
1229 Priestley Ave                       :
Erie, PA 16511                           :          #    21-122
                                         :
                       Plaintiff         :
                                         :
v.                                       :
                                         :
Shawn Hill                              :
75 North Chapel Street,                :
Gowanda, NY 14070                       :
                                  And   :                       :
Loomis Armored US, LLC                   :
2500 Citywest Bldv #900,                 :
Houston, TX 77042                  And :
                                         :
Loomis Armored US, Inc.                  :
2500 Citywest Bldv #900,                 :
Houston, TX 77042                        :
                                         :
                       Defendants        :
                                         :

                                          COMPLAINT

                                            PARTIES

       1.      Plaintiff, Jennifer Lyons, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

       2.      Upon information and belief, Defendant, Shawn Hill, is a resident of the State of

New York, residing at the address listed in the caption of this Complaint.

       3.      Defendant, Loomis Armored US, LLC, is a corporate entity authorized to

conduct business in the Commonwealth of Pennsylvania, with a business address listed in the

caption of this Complaint.
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 2 of 17




        4.      Defendant, Loomis Armored US, Inc, is a corporate entity authorized to conduct

business in the Commonwealth of Pennsylvania, with a business address listed in the caption of

this Complaint.

        5.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff

demands trial by jury in this action of all issues so triable.



                                 JURISDICTION AND VENUE

        6.      This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Jennifer Lyons, is a citizen of Pennsylvania and the

Defendant, Shawn Hill, is a citizen of New York, and the Defendant, Loomis Armored US,

LLC, upon information and belief is a corporate entity with its principal place of business in

Pennsylvania and the amount in controversy in this case, exclusive of interest and costs, exceeds

the sum of $75,000.

        7.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2) in

that this is a judicial district in which a substantial part of the events or omissions giving rise to

the claims asserted in this Complaint occurred in this judicial district.

                                               FACTS

        8.      On or about September 24, 2019, at or about 3:18 PM, Plaintiff, Jennifer Lyons,

was the operator of a motor vehicle, which was traveling at or near the intersection of State

Street and West 26th Street, Erie, PA 16508.

        9.      At or about the same date and time, Defendant, Shawn Hill, was the operator of a

motor vehicle, owned by Defendants, Loomis Armored US, LLC and Loomis Armored US, Inc,

which was traveling at or around the aforementioned location of the Plaintiff’s vehicle.
           Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 3 of 17




        10.     At or about the same date and time, Defendants’ vehicle was involved in a

collision with Plaintiff’s vehicle.

        11.     At all times relevant hereto, Defendant, Shawn Hill, was operating the aforesaid

Defendants, Loomis Armored US, LLC’s and Loomis Armored US, Inc’s, vehicle as an agent,

servant and/or employee, acting within the scope of its agency.

        12.     The aforesaid motor vehicle collision was the result of Defendant, negligently,

recklessly and/or carelessly, operating his/her vehicle in such a manner so as to strike Plaintiff’s

vehicle.

        13.     The aforesaid motor vehicle collision was a direct result of the negligence,

recklessness and/or carelessness of the Defendants and not the result of any action or failure to

act by the Plaintiff.

        14.     As a result of the collision, Plaintiff suffered severe and permanent injuries,

including injuries to the back and neck, as are more fully set forth below.

                                               COUNT I
                                      Jennifer Lyons v. Shawn Hill
                                               Negligence

        15.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        16.     The negligence, recklessness and/or carelessness of the Defendant, which was

the direct cause of the aforesaid motor vehicle collision and the resultant injuries sustained by

the Plaintiff, consisted of but are not limited to the following:

                 a. Striking Plaintiff’s vehicle while attempting to make a U-Turn;

                 b. Operating his/her vehicle into Plaintiff’s lane of travel;

                 c. Failing to maintain proper distance between vehicles;
Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 4 of 17




     d. Operating said vehicle in a negligent, careless and/or reckless manner so as

        to strike Plaintiff’s vehicle without regard for the rights or safety of

        Plaintiffs or others;

     e. Failing to have said vehicle under proper and adequate control;

     f. Operating said vehicle at a dangerous and excessive rate of speed under the

        circumstances;

     g. Violation of the assured clear distance rule;

     h. Failure to keep a proper lookout;

     i. Failure to apply brakes earlier to stop the vehicle without striking the

        Plaintiff’s vehicle;

     j. Being inattentive to his/her duties as an operator of a motor vehicle;

     k. Disregarding traffic lanes, patterns, and other devices;

     l. Driving at a high rate of speed which was high and dangerous for

        conditions;

     m. Failing to remain continually alert while operating said vehicle;

     n. Failing to perceive the highly apparent danger to others which the actions

        and/or inactions posed;

     o. Failing to give Plaintiffs meaningful warning signs concerning the

        impending collision;

     p. Failing to exercise ordinary care to avoid a collision;

     q. Failing to be highly vigilant and maintain sufficient control of said vehicle

        and to bring it to a stop on the shortest possible notice;
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 5 of 17




                r. Operating said vehicle with disregard for the rights of Plaintiff, even though

                    he/she was aware or should have been aware of the presence of Plaintiff and

                    the threat of harm posed to him/her;

                s. Continuing to operate the vehicle in a direction towards the Plaintiff’s

                    vehicle when he/she saw, or in the exercise of reasonable diligence, should

                    have seen, that further operation in that direction would result in a collision;

                t. Failing to operate said vehicle in compliance with the applicable laws and

                    ordinances of the Commonwealth of Pennsylvania, pertaining to the

                    operation and control of motor vehicles; and

                u. Being otherwise reckless, careless and/or negligent under the circumstances.

       17.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including injuries to the back and neck, all to

Plaintiff’s great loss and detriment.

       18.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       19.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 6 of 17




        20.     As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

        21.     As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, Plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

        22.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Jennifer Lyons, prays for judgment in plaintiffs’ favor and

against Defendant, Shawn Hill, in an amount in excess of Seventy-Five Thousand ($75,000.00)

Dollars, plus all costs and other relief this court deems necessary.

                                          COUNT II
                          Jennifer Lyons v. Loomis Armored US, LLC
                                    Negligent Entrustment

        23.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        24.     The negligence, recklessness and/or carelessness of the Defendant, which was

the proximate cause of the aforesaid motor vehicle collision and the resultant injuries sustained

by the Plaintiff, consisted of but are not limited to the following:
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 7 of 17




                a.   Permitting Defendant, Shawn Hill, to operate the motor vehicle without

                     first ascertaining whether or not he was capable of properly operating said

                     vehicle;

                b.   Permitting Defendant, Shawn Hill, to operate the motor vehicle when

                     Defendant, Loomis Armored US, LLC, knew, or in the exercise of due care

                     and diligence, should have known that Defendant, Shawn Hill, was capable

                     of committing the acts of negligence set forth above;

                c.   Failing to warn those persons, including the Plaintiff, that Defendant,

                     Loomis Armored US, LLC, knew, or in the existence of due care and

                     diligence should have known, that the Plaintiff would be exposed to

                     Defendant, Shawn Hill’s negligent operation of the motor vehicle; and

                d.   Otherwise negligently entrusting said vehicle to said individual Defendant,

                     Shawn Hill.

       25.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including injuries to the back and neck, all to

Plaintiff’s great loss and detriment.

       26.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 8 of 17




        27.     As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        28.     As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

        29.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Jennifer Lyons, prays for judgment in plaintiff’s favor and

against Defendant, Loomis Armored US, LLC, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

                                          COUNT III
                          Jennifer Lyons v. Loomis Armored US, LLC
                                     Respondeat Superior

        30.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        31.     The negligence, recklessness and/or carelessness of the Defendant, Loomis

Armored US, LLC, itself and by and through its agent, servant and/or employee, Defendant,

Shawn Hill, acting at all times relevant hereto within the scope of it’s agency, which was the

direct and proximate cause of the aforesaid motor vehicle collision and the resultant injuries

sustained by the plaintiffs, consisted of but are not limited to the following:

                 a. Striking Plaintiff’s vehicle while attempting to make a U-Turn;
Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 9 of 17




     b. Operating his/her vehicle into Plaintiff’s lane of travel;

     c. Failing to maintain proper distance between vehicles;

     d. Operating said vehicle in a negligent, careless and/or reckless manner so as

        to strike Plaintiff’s vehicle, without regard for the rights or safety of

        Plaintiffs or others;

     e. Failing to have said vehicle under proper and adequate control;

     f. Operating said vehicle at a dangerous and excessive rate of speed under the

        circumstances;

     g. Violation of the assured clear distance rule;

     h. Failure to keep a proper lookout;

     i. Failure to apply brakes earlier to stop the vehicle without striking the

        Plaintiff’s vehicle;

     j. Being inattentive to his/her duties as an operator of a motor vehicle;

     k. Disregarding traffic lanes, patterns, and other devices;

     l. Driving at a high rate of speed which was high and dangerous for

        conditions;

     m. Failing to remain continually alert while operating said vehicle;

     n. Failing to perceive the highly apparent danger to others which the actions

        and/or inactions posed;

     o. Failing to give Plaintiffs meaningful warning signs concerning the

        impending collision;

     p. Failing to exercise ordinary care to avoid a collision;
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 10 of 17




                q. Failing to be highly vigilant and maintain sufficient control of said vehicle

                    and to bring it to a stop on the shortest possible notice;

                r. Operating said vehicle with disregard for the rights of Plaintiff, even though

                    he/she was aware or should have been aware of the presence of Plaintiff and

                    the threat of harm posed to him/her;

                s. Continuing to operate the vehicle in a direction towards the Plaintiff’s

                    vehicle when he/she saw, or in the exercise of reasonable diligence, should

                    have seen, that further operation in that direction would result in a collision;

                t. Failing to operate said vehicle in compliance with the applicable laws and

                    ordinances of the Commonwealth of Pennsylvania, pertaining to the

                    operation and control of motor vehicles; and

                u. Being otherwise reckless, careless and/or negligent under the circumstances.

       32.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including injuries to the back and neck, all to

Plaintiff’s great loss and detriment.

       33.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       34.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 11 of 17




        35.     As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

        36.     As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

        37.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Jennifer Lyons, prays for judgment in Plaintiffs’ favor and

against Defendant, Loomis Armored US, LLC, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.



                                         COUNT IV
                          Jennifer Lyons v. Loomis Armored US, Inc
                                    Negligent Entrustment

        38.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        39.     The negligence, recklessness and/or carelessness of the Defendant, which was

the proximate cause of the aforesaid motor vehicle collision and the resultant injuries sustained

by the Plaintiff, consisted of but are not limited to the following:
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 12 of 17




               a. Permitting Defendant, Shawn Hill, to operate the motor vehicle without first

                   ascertaining whether or not he was capable of properly operating said

                   vehicle;

               b. Permitting Defendant, Shawn Hill, to operate the motor vehicle when

                   Defendant, Loomis Armored US, LLC, knew, or in the exercise of due care

                   and diligence, should have known that Defendant, Shawn Hill, was capable

                   of committing the acts of negligence set forth above;

               c. Failing to warn those persons, including the Plaintiff, that Defendant, Loomis

                   Armored US, LLC, knew, or in the existence of due care and diligence

                   should have known, that the Plaintiff would be exposed to Defendant, Shawn

                   Hill’s negligent operation of the motor vehicle; and

               d. Otherwise negligently entrusting said vehicle to said individual Defendant,

                   Shawn Hill.

       40.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including injuries to the back and neck, all to

Plaintiff’s great loss and detriment.

       41.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 13 of 17




        42.     As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        43.     As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

        44.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff, Jennifer Lyons, prays for judgment in plaintiff’s favor and

against Defendant, Loomis Armored US, Inc, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems necessary.


                                          COUNT V
                          Jennifer Lyons v. Loomis Armored US, Inc
                                    Respondeat Superior

        45.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        46.     The negligence, recklessness and/or carelessness of the Defendant, Loomis

Armored US, Inc, itself and by and through its agent, servant and/or employee, Defendant,

Shawn Hill, acting at all times relevant hereto within the scope of it’s agency, which was the

direct and proximate cause of the aforesaid motor vehicle collision and the resultant injuries

sustained by the plaintiffs, consisted of but are not limited to the following:

                a. Striking Plaintiff’s vehicle while attempting to make a U-Turn;
Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 14 of 17




    b. Operating his/her vehicle into Plaintiff’s lane of travel;

    c. Failing to maintain proper distance between vehicles;

    d. Operating said vehicle in a negligent, careless and/or reckless manner so as to

       strike Plaintiff’s vehicle, without regard for the rights or safety of Plaintiffs

       or others;

    e. Failing to have said vehicle under proper and adequate control;

    f. Operating said vehicle at a dangerous and excessive rate of speed under the

       circumstances;

    g. Violation of the assured clear distance rule;

    h. Failure to keep a proper lookout;

    i. Failure to apply brakes earlier to stop the vehicle without striking the

       Plaintiff’s vehicle;

    j. Being inattentive to his/her duties as an operator of a motor vehicle;

    k. Disregarding traffic lanes, patterns, and other devices;

    l. Driving at a high rate of speed which was high and dangerous for conditions;

    m. Failing to remain continually alert while operating said vehicle;

    n. Failing to perceive the highly apparent danger to others which the actions

       and/or inactions posed;

    o. Failing to give Plaintiffs meaningful warning signs concerning the impending

       collision;

    p. Failing to exercise ordinary care to avoid a collision;

    q. Failing to be highly vigilant and maintain sufficient control of said vehicle

       and to bring it to a stop on the shortest possible notice;
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 15 of 17




               r. Operating said vehicle with disregard for the rights of Plaintiff, even though

                   he/she was aware or should have been aware of the presence of Plaintiff and

                   the threat of harm posed to him/her;

               s. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

                   when he/she saw, or in the exercise of reasonable diligence, should have

                   seen, that further operation in that direction would result in a collision;

               t. Failing to operate said vehicle in compliance with the applicable laws and

                   ordinances of the Commonwealth of Pennsylvania, pertaining to the

                   operation and control of motor vehicles; and

               u. Being otherwise reckless, careless and/or negligent under the circumstances.

       47.     As a direct and consequential result of the negligent, careless, and/or reckless

conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement

and/or aggravation of pre-existing conditions, including injuries to the back and neck, all to

Plaintiff’s great loss and detriment.

       48.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       49.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
         Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 16 of 17




       50.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       51.     As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       52.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Jennifer Lyons, prays for judgment in Plaintiffs’ favor and

against Defendant, Loomis Armored US, Inc, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs and other relief this court deems necessary.




                                                       SIMON & SIMON, P.C.
                                              Ryan Flaherty
                                       BY:__________________________________
                                                   Ryan Flaherty, Esquire
DocuSign Envelope ID: 0404E593-845E-423F-84DA-1E782056080D
                       Case 1:21-cv-00122-SPB Document 1 Filed 04/12/21 Page 17 of 17




                                                       VERIFICATION

                     I am the Plaintiff this action, and I hereby state that the facts set forth in the foregoing

             pleading are true and correct to the best of my knowledge, information and belief. I understand

             that this Verification is subject to 18 Pa.C.S. § 4904 providing for criminal penalties for unsworn

             falsification to authorities.




                                                             _______________________________________
